DETAILED ACTION
	Claims 1-3, 6, 9, 11, 14-15, 17-20, 22-24, 27, 28, 30 and 33-34 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 6, 9, 11, 14, 17-20 and 22) and species of SEQ ID NO: 25 (modified DXS), farnesyl pyrophosphate (terpene precursor), SEQ ID NO: 30 (FTPS), culturing bacterial strain according to claim 4 (species of claim 28), IDI (species of claim 33) and sesquiterpenoid (product) in the reply filed on 12/10/2021 is acknowledged.
Claims 15, 23-24, 27-28, 30 and 33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Claim Interpretation
	Claims 6, 19-20 and 22 recite a “genetically modified 1-deoxyxylulose-5-phosphate synthase (DXS).” The specification has been examined; however, no limiting definition for a “genetically modified” DXS can be located.  “Genetically modified” is understood in the art as referring to a change in genetic material, typically DNA.  However, the “genetically modified” DXS recited in the claims is a protein not having any genetic or nucleic acid material as part of its structure.  As such, the term “genetically modified DXS” is understood as referring to a methodology through which such DXS is made including changing a gene encoding the DXS that is not considered to be modified to a modified form wherein the “genetically modified DXS” is encoded by such modified gene.
	However, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or 
	The specification, para. [00110], sets forth “The present invention also discloses a vector comprising a polynucleotide sequence encoding a 1-deoxyxylulose-5-phosphate synthase (DXS) enzyme comprising an amino acid sequence set forth in SEQ ID NO: 6, or a genetically modified 1-deoxyxylulose- 5-phosphate synthase (DXS) enzyme as described herein.”  As such, the recited “genetically modified DXS” is considered to be defined by the specification as “modified” relative to the DXS of SEQ ID NO: 6.  That is, the specification appears to positively define a genetically modified DXS as a DXS excluding SEQ ID NO: 6. For this reason, the recited genetically modified DXS is not considered to be indefinite under 35 U.S.C. 112(b) and is given the broadest reasonable interpretation of a DXS that is modified relative to SEQ ID NO: 6. However, embodiments of a “genetically modified DXS” are not required to be non-naturally ocurring.  For example, a first naturally-occurring gene encoding a DXS can have 90% nucleotide sequence identity to a second naturally-occurring gene encoding a DXS, wherein the first gene can be “modified” to a genetically modified gene to have a sequence identical to the second gene wherein a DXS expressed from such a gene is a “genetically modified DXS” having modifications relative to SEQ ID NO: 6.
	Regarding claim 20, in view of the above, embodiments of claim 20 are considered to be any DXS that is not identical to recited SEQ ID NO: 6 and having one of the recited substitutions when aligned with SEQ ID NO: 6.  Claim 20 is not interpreted as requiring any minimum percent sequence identity to SEQ ID NO: 5.

	Claim Objections
Claim 17 is objected to because of the following informalities:    
Claim 17 recites “wherein the FTPS comprises an amino acid sequence having at least 80% . . . identity to an amino acid sequences set forth in SEQ ID NO: 1, SEQ ID NO: 2, . . . and SEQ ID NO: 34.”  Claim 17 is interpreted as requiring an FTPS that requires identity to only one of the several Sequence sequences” disagrees with the use of a singular article “an.”  “Sequences” should be amended to “sequence.”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6, 9, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the 1-deoxy-D-xylulose 5-phosphate (DXP) pathway" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 and clam 1 from which claim 3 depends provides no explicit antecedent basis for "the 1-deoxy-D-xylulose 5-phosphate (DXP) pathway."  The bacterial cell recited in claim 1 may have a DXP pathway but is not required to such that “A bacterial strain” as recited in claim 1 does not provide for inherent antecedent basis for the later recitation of “the 1-deoxy-D-xylulose 5-phosphate (DXP) pathway."  Regarding claim 6, it is noted that claim 6 requires “the one or more enzymes” to specifically be a modified DXS and to be part of the overall “the 1-deoxy-D-xylulose 5-phosphate (DXP) pathway” that lacks antecedent basis for the reasons stated.
MPEP 2173.05(b)(II) provides the following guidance:
A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because:

Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.
On the other hand, a claim limitation specifying that a certain part of a pediatric wheelchair be "so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats" was held to be definite. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986). The court stated that the phrase "so dimensioned" is as accurate as the subject matter permits, noting that the patent law does not require that all possible lengths corresponding to the spaces in hundreds of different automobiles be listed in the patent, let alone that they be listed in the claims.

Claim 9 recites “the one or more enzymes to produce the one or more terpene precursors is expressed at an elevated level compared to a wild type enzyme.”  Claim 14 recites “wherein the FTPS is expressed at a higher level than a wild-type FTPS.” 
Claim 9 does not specify the identity of the recited “a wild type enzyme.”  Such “wild type enzyme” is not necessarily considered to be an enzyme that is endogenous to the recited bacterial strain of claim 1 but is considered to have a broadest reasonable interpretation of any enzyme that can be considered to be “a wild type enzyme” including wherein such “a wild type enzyme” that is otherwise heterologous to the recited bacterial and expressed from an undefined heterologous DNA.  That is, since claim 14 (as further discussed below) references “a wild-type FTPS” that cannot be endogenous to a bacterial strain, the broadest reasonable interpretation of “wild type” is not limited to endogenous.  Rather, wild-type as recited in claims 9 and 14 is considered to include at least any appropriate “wild type” enzyme indicated in Table 5 of the specification regardless of whether such enzyme is endogenous to an embodiment bacterial strain or not.  For these reasons, the scope of “a wild type enzyme” as recited in claim 9 includes, but is not limited to, the following: 1) wild-type DXS from E. coli, 2) wild-type DXS from a non-E. coli bacterial species, 3) wild-type HMG-CoA synthase from any yeast species (enzyme of mevalonate pathway that produces IPP terpene precursor), 4) wild-type mevalonate kinase from any yeast species (enzyme of mevalonate pathway that produces IPP terpene precursor), and 5) wild-type forms of other enzymes of other DXP pathway enzymes as shown in Fig. 3 of the specification and wild-type forms of other mevalonate pathway enzymes as described in paragraph [0099] of the specification.  
a wild type enzyme” is a variable object that can have many different identities.  Further, as discussed above, such “wild type enzyme” can be heterologous to the recited “bacterial strain” wherein the expression level of such wild type enzyme can be high or low depending upon the nature of the heterologous nucleic acid employed to express such heterologous wild-type enzyme.  Without a fixed reference for determining the value of expression level of a wild-type enzyme, an ordinarily skilled artisan cannot interpret what level of expression of the recited one or more enzymes constitutes “expressed at an elevated level compared to a wild type enzyme” so as to understand how to avoid infringement” such that “a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” See MPEP 2173.02(II).
Similarly regarding claim 14, the recited “a wild-type FTPS” (fungal terpene synthase) is necessarily heterologous to the recited “bacterial strain” since otherwise the FTPS will not be a fungal terpene synthase.  As such, the recited “wild-type FTPS” can be (but is not limited to) any of the wild-type FTPS’s described in Table 5 of the specification all of which are heterologous to any embodiment “bacterial strain.”  Since such wild-type FTPS’s is necessarily expressed from some artificial nucleic acid construct, the expression of the wild type FTPS can be high or low depending upon the nature of the heterologous nucleic acid employed to express such heterologous wild-type FTPS.  Without a fixed reference for determining the value of expression level of a wild-type FTPS, an ordinarily skilled artisan cannot interpret what level of expression of the recited FTPS constitutes “expressed at an elevated level compared to a wild type FTPS” so as to understand how to avoid infringement” such that “a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” See MPEP 2173.02(II).
Claim 11 recites “wherein the FTPS comprises a nucleic acid sequence” with reference to specific Sequence Identifiers being nucleic acid sequences.  In view of the specification, FTPS’s are limited to being protein-based enzymes comprised of an amino acid sequence wherein a nucleic acid does not form part of the FTPS.  For example, paragraph [0011] of the specification recites a “a fungal terpene synthase (FTPS) encoded by a polynucleotide comprising nucleic acid sequence selected from the group consisting of SEQ ID NO: 35, SEQ ID NO: 36, SEQ ID NO: 37, SEQ ID NO: 38 and SEQ ID NO:39” indicating that a nucleic acid sequence encodes a FTPS but is not itself an FTPS.  As such, “a person of See MPEP 2173.02(II).  This rejection can be overcome by amending claim 11 to recite that the FTPS is encoded by a nucleic acid sequence as described in paragraph [0011] of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. (J. Biol. Chem. 290 (2015): 8511-26) (see IDS) as evidenced by Peralta-Yahya et al. (Identification and microbial production of a terpene-based advanced biofuel, Nature Comm. 2 (2011): 483) and Novagen, pET System Manual, 1999 (“pET System Manual”).
Shaw et al. disclose an E. coli bacterial strain expressing a vector having a hyp3 gene from the fungus Hypoxylos encoding fungal 1,8-cineole synthase that is a fungal terpene synthase and harboring the mevalonate pathway plasmid pJBE1-2999. See Shaw et al., page 8521 (“Expression of Hyp3 in E. coli Overexpression Strains increase 1,8-Cineole Titers”). Fig. 6. of Shaw et al. demonstrates an E. coli having one or more vectors having the described hyp3 gene encoding a fungal terpene synthase and plasmid  pJBE1-2999 encoding mevalonate pathway enzymes that produce one or more terpene precursors. 
“Similar to the plant cineole synthase, this asparagine is also responsible for the specificity of Hyp3 for the monoterpene GPP precursor. Hyp3 normally does not produce sesquiterpene products (Fig. et al., page 8520, right column.  As such, Hyp3 is a monoterpene synthase as the mutant N136A Hyp3 is a sesquiterpene synthase as recited in claim 11, and at least the mutant N136A Hyp3 is a genetically modified FTPS.
Regarding claims 9 and 14, the described Hyp3 is expressed heterologous in E. coli by the “hyp3 gene “was cloned using Gibson assembly into a pET16b vector following the His tag (Gibson Assembly Kit, New England Biolabs). This Hyp3 expression vector was transformed into E. coli BL21, and cells were grown at 37 °C.”  “When the OD was reached, the cells were induced with 1 mM isopropyl 1-thio-β-D-galactopyranoside [i.e. IPTG] and transferred to a 30 °C incubator for 4 h.” Shaw et al., page 8514.  As such, the Hyp3 FTPS is overexpressed by induction of expression with IPTG and produced at a high or elevated level as to be considered to meet the features of claim 14.  Similarly, Shaw et al., page 8513, right column, state the “bacteria were also co-transformed with pJBEI-2999, which contains the mevalonate pathway optimized for FPP production (22), wherein reference “(22)” is Peralta-Yahya et al. Peralta-Yahya et al., Figure 5a, evidence that plasmid pJBEI-2999 encodes and expresses several mevalonate pathway enzymes that produce terpene precursors (e.g. FPP) under control of PlacUV5 and Ptrc promoters wherein “we optimized the mevalonate pathway in E. coli . . . by codon-optimization of heterologous pathway genes and introduction of extra promoters to increase expression of key enzymes in the pathway.” Peralta-Yahya et al., page 2, left column.  As such, the plasmid pJBEI-2999 when transformed into E. coli as disclosed by Shaw et al. is consider express mevalonate pathway enzymes that produce at least one terpene precursor “at an elevated level compared to a wild type enzyme” as recited in claim 9.
Regarding claim 2, both PlacUV5 and Ptrc promoters are well-known promoters in the art that are inducible by IPTG.  This is directly evidenced by Peralta-Yahya et al., page 7, left column (Bisabolene production in E. coli), describing induction of E. coli containing the plasmid pJBEI-2999 by 500 µM IPTG.  See Specification, para. [0051] describing the related lac promoter as an inducible promoter).  As such, the disclosed plasmid pJBEI-2999 is a vector comprising “one or more nucleotide sequences encoding the one or more enzymes . . ., operably linked to an inducible . . . promoter.”  Similarly, the “hyp3 gene  induced with 1 mM isopropyl 1-thio-β-D-galactopyranoside and transferred to a 30 °C incubator for 4 h.” Shaw et al., page 8514, bridging columns.  As such, Shaw et al. describes the gene encoding FTPS cloned into a pET16b vector and operably linked to an inducible promoter.  Further, pET System Manual, Section I(A), evidences that pET vectors provide for cloned genes under control of T7 promoter described in para. [0051] of the specification as an inducible promoter.  Still further, pET System Manual, Section I(A), describes lacUV5 promoter (same as PlacUV5 described by Peralta-Yahya et al.) as inducible by IPTG.  As such, Shaw et al. further describe that the gene encoding FTPS is cloned in a vector operatively linked to an inducible promoter.  

Claim(s) 19, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank, Accession No. WP_113654933, 2018, www.ncbi.nlm.nih.gov.
The Claim Interpretation section above is incorporated herein by reference:
GenBank WP_113654933 discloses a 1-deoxy-D-xylulose-5-phosphate synthase from a Pantoea species wherein an alignment between SEQ ID NO: 6 (Qy) of the specification and GenBank WP_113654933 (Db) is as follows:

    PNG
    media_image1.png
    862
    638
    media_image1.png
    Greyscale

	The DXS disclosed by GenBank WP_113654933 can be made by a process of genetically modifying a nucleic acid sequence encoding SEQ ID NO: 6 to a sequence encoding the DXS disclosed by GenBank WP_113654933 such that the DXS disclosed by GenBank WP_113654933 is a genetically modified DXS having a mutation in one or more amino acid positions.  As shown in in the alignment above, one such mutation is the mutation Q459L as recited in claim 20.
.

Claim(s) 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hugueney et al. (U.S 2013/0276166 A1).
 	“It was previously assumed that IPP was synthesized exclusively from mevalonate by the so-called <<mevalonate  pathway>>.  However, more recent investigations have shown that in eubacteria, green algae, and plants, IPP is also synthesized by a different pathway, designated the 2-C-methyl-b-erythritol-4-phosphate (MEP) pathway.” Hugueney et al., para. [0010].  “In order to enhance isoprenoid production in Escherichia coli, the genes dxs (encoding DXP [1-deoxyxylulose-5-phosphate] synthase), dxr (DXP reductoisomerase) and idi (IPP isomerase) have been overexpressed with good results for several of the above-mentioned isoprenoid products.” Hugueney et al., para. [0017].
“Comparison of the DXS proteins sequences from E. coli and V. vinifera indicated that the amino acid K284 and R306 in grapevine DXS correspond to K213 and K234 in the DXS from E.coli, respectively (FIG. 10). In order to assess the impact of MO- and GW-like mutations on the activity of a non-plant DXS, the mutations K213→N and the K234→C were introduced in the DXS protein of E. coli. The impacts of these mutations on the terpene biosynthetic capabilities of E. coli were subsequently investigated.” Hugueney et al., para. [0190].  “Example shows that the mutations introduced in the DXS from E. coli impact the monoterpene content in culture media (FIG. 5). In particular, the mutation K234→C in the DXS from E. coli leads to a greatly enhanced accumulation of terpenes in culture media. Therefore, the inventors conclude that non-plant DXS enzymes can be modified at the positions corresponding to K284 and R306 in the DXS proteins of grapevine, in order to improve DXS activity. Such improved DXS mutants may be used for the metabolic engineering of microorganisms, in order to enhance the production of isoprenoids of interest.” Hugueney et al., para. [0205].
Specifically, SEQ ID NO: 20 of Hugueney et al. is the described DXS from E. coli with mutation K234C. The modified DXS having SEQ ID NO: 20 of Hugueney et al. meets all of the features of claims et al. are identical except for two mismatches).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 11, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. as applied to claims 1, 2, 9, 11 and 14 above, and further in view of Wawrzyn et al. (Discovery and Characterization of Terpenoid Biosynthetic Pathways of Fungi, Methods Enz. 515 (2012): 83-105), Al-Salihi et al. (Improved vectors for Agrobacterium mediated genetic manipulation of Hypholoma spp. and other homobasidiomycetes, J. Microbiol. Methods 142 (2017): 4-9) and Uniprot, Accession No. A0A0D2NH86, 2017, www.uniprot.org, as evidenced by Peralta-Yahya et al.
et al. are discussed above.  However, Shaw et al. do not teach expression of a FTPS comprising an amino acid sequence having at least 80% identity to recited SEQ ID NO: 5 in E. coli as recited in claims 17-18.
Shaw et al. teach “Terpenoids represent the largest class of secondary metabolites, with over 40,000 known structures, and are produced as VOCs from many fungal species (6.). This large amount of chemical diversity is generated by the terpene synthase enzymes (TPS) that produce these molecules (7., 8.). These enzymes take a prenyl diphosphate precursor and, through a variety of cyclizations and rearrangements of a carbocation intermediate, produce the final terpene scaffold. The prenyl diphosphate precursors can have variable chain lengths in five-carbon intervals, which adds to the diversity of this compound class. For example, monoterpenes (C10) derive from geranyl pyrophosphate (GPP), sesquiterpenes (C15) from farnesyl pyrophosphate (FPP), and diterpenes (C20) from geranylgeranyl pyrophosphate.” Shaw et al., page 8511, right column.
“Fungi are another source of terpenes, and the TPS genes that produce them are underexplored compared with plants. Current biodiversity estimates suggest that there exist ∼400,000 plant species compared with between 3 and 5 million fungal species, which represents a tremendous amount of biodiversity that remains largely untapped (29.). Only a handful of fungal terpene synthases have been characterized, including aristolochene synthase, trichodiene synthase, presilphiperfolan-8β-ol synthase, and the sesquiterpene synthases of Basidiomycota Coprinus cinereus, Armillaria gallica, and Omphalotus olearius (30.31., 32., 33., 34., 35.36.).” Shaw et al., page 8512, right column.
	Wawrzyn et al., abstract, “describe strategies for identification and characterization of putative [terpenoid] biosynthetic genes, structural examination of important pathway enzymes with a focus on altering activity, and identification of biosynthetic clusters, and genome mining for yet-to-be-discovered pathways.”
	“In contrast to Ascomycetes, Basidiomycetes, including mushroom forming higher fungi, are a veritable treasure trove of bioactive terpenoids with potential uses as pharmaceuticals.”  Wawrzyn et al., page 85.  
Recent approaches have taken advantage of the fast-developing field of next-generation sequencing in order to examine cDNA libraries and even full genomes for the presence of terpene he mining of the published genome from the necrotrophic plant pathogen B. cinerea lead to the discovery of a presilphiperfolan-8b-ol sesquiterpene synthase and a
nearby biosynthetic cluster (Pinedo et al., 2008). Previously, we identified six sesquiterpene synthases from the model mushroom Coprinus cinereus using the publicly available genome sequence (Agger, Lopez-Gallego, & Schmidt-Dannert, 2009).” Wawrzyn et al., section 2.2.
	“Upon successful cloning and recombinant expression in a heterologous host, the resultant products can be characterized through analytical techniques such as HPLC, LC–MS, and GC–MS. Most fungal terpenoid biosynthetic genes are expressed well in hosts such as E. coli or S. cerevisiae.” Wawrzyn et al., section 2.3.
	Wawrzyn et al., section 2.3, describe a methodology wherein “Transform[ation of] E. coli or S. cerevisiae with a plasmid (under the control of an inducible or constitutive promoter) containing a terpene synthase” is performed and such transformed sell cultivated and analyzed by GC-MS to characterize any terpenes produced.  
	“Perhaps the least labor-intensive way to identify a biosynthetic gene cluster is to use whole-genome sequencing data. Fortunately, next-generation sequencing and open-source bioinformatics software suites such as Galaxy (Giardine et al., 2005) are making it cheaper and easier to embark on a genome sequencing project. Alternatively, many draft fungal genome sequences are publicly available, and preliminary BLAST searches reveal that many of them contain terpene synthase homologs. Such an approach was used to identify a lagopodin biosynthetic cluster in C. cinereus (Agger et al., 2009), the botridial biosynthetic cluster in B. cinerea (Pinedo et al., 2008), and to identify and compare GA and other diterpene biosynthetic clusters in a number of fungal strains (Bomke & Tudzynski, 2009).” Wawrzyn et al., section 4.2.2.2.
	That is, both Shaw et al. and Wawrzyn et al. teach that it is desirable to express uncharacterized terpene synthase from fungi, and especially Basidiomycota, heterologously in E. coli and to characterize any terpene synthase activity observed.  More particularly, Wawryzyn et al. directly counsels identify terpene synthases homologs in publically available draft fungal genome in order to identify useful terpene et al. describe as “genome mining.”  See Wawryn et al., section 5.
	Further, Al-Salihi et al., abstract, teach that the “basidiycete fungi Hypholoma fasciculare and H. sublateritium are both prolific producers of sesquiterpenes and triterpenes, some of which have relevant pharmaceutical properties.”  “Although numerous sesquiterpenoids and triterpenoids have been isolated from Hypholoma (de Bernardi et al.,1981; Ito et al., 1967; Kleinwächter et al., 1999; Shiono et al., 2004; Shiono et al., 2005), to date, no corresponding gene cluster or related biosynthetic pathways have been characterized from these species.” Al-Salihi et al., page 4, left column. “One of the most distinctive properties of basidiomycetes is their capability to produce biologically active substances. Hypholoma sp. are prolific producers of terpenoid like compounds, such as the antitumor clavaric acid and the antibacterial neamatolin.” Al-Salihi et al., page 7, left column.  Al-Salihi et al. report methods of expressing transgenes in Hypholoma sp.
	Many draft fungal genome sequences for Basidiomycota are in the prior art including many having suspected terpene synthases already identified with specificity.  For example, Uniprot A0A0D2NH86 identify a “Isoprenoid_synthase” or “Terpene_cyclase” from a draft genome of the Basidiomycota Hypholoma sublateritium that is identical to recited SEQ ID NO: 5.  As discussed above, Al-Salihi et al. note that H. sublateritium is known to be a “prolific producers of secondary metabolites and the vast majority of these compounds are terpenoids.”  Although Al-Salihi et al. note that “to date, no corresponding gene cluster or related biosynthetic pathways have been characterized from these species,” this same statement directly motivates and instructs an ordinarily skilled artisan at the time of filing that characterization of such biosynthetic pathways in H. sublateritium is desirable particularly as related to terpenoid compounds.
	To summarize, the cited prior art teach the following:
Shaw et al. and Wawrzyn et al. teach that it is desirable to express uncharacterized terpene synthases in E. coli
Al-Salihi et al. teach that H. sublateritium is a prolific producer of terpenoids, some with known medical use, wherein biosynthetic pathways for the same have not yet been characterized.
In view of the above, at the time of filing an ordinarily skilled artisan would have been motivated to express a terpene synthase identified as encoded by the genome of H. sublateritium in E. coli, including the terpene synthase from H. sublateritium taught by Uniprot A0A0D2NH86 identical to recited SEQ ID NO: 5, since Wawrzyn et al. directly teach heterologous expression of terpene synthases identified by genome mining of publically available databases is beneficial for identifying terpene synthases from Basidiomycota with beneficial medicinal and other properties wherein the specific species H. sublateritium is of particular interest in the art as prolific producer of terpenoids including “a wide range of biologically active secondary metabolites.” Al-Salihi et al., page 8, left column.
Further, the E. coli host cell taught by Shaw et al. is specifically adapted to support the production of terpenes by expression of a fungal terpene synthase as a result of expression of the pJBEI-2999 plasmid that encodes and expresses several mevalonate pathway enzymes that produce terpene precursors (e.g. FPP) as discussed above.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to modify the host E. coli having the pJBEI-2999 plasmid as taught by Shaw et al. to express other fungal terpene synthases for which the prior art motivates expression including the terpene synthase taught by Uniprot A0A0D2NH86 since Shaw et al. directly teach that the same E. coli host cell is particularly advantageous for expression of fungal terpene synthases.

Claims 1, 2, 3, 6, 9, 11, 14, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. as applied to claims 1, 2, 9, 11 and 14 above, and further in view of Ajikumar et al. (Isoprenoid pathway optimization for taxol precursor overproduction in Escherichia coli, Science 330 (2010): 70-74) and Hugueney et al. (U.S 2013/0276166 A1) as evidenced by Peralta-Yahya et al.
As discussed above, Shaw et al. teach a host E. coli expressing the pJBEI-2999 plasmid that encodes and expresses several mevalonate pathway enzymes that produce terpene precursors (e.g. FPP) as discussed above. “The bacteria were also co-transformed with pJBEI- 2999, which contains the mevalonate pathway optimized for FPP production.” Shaw et al., page 8513, right column. However, et al. do not teach the E. coli host having a vector encoding 1-deoxyxylulose 5-phosphate synthase (DXS).
The “methylerythritol-phosphate (MEP) or heterologous mevalonic acid (MVA) pathways can produce the two common building blocks, isopentenyl pyrophosphate (IPP) and dimethylallyl pyrophosphate (DMAPP), from which Taxol and other isoprenoid compounds are formed.”  Ajikumar et al., page 70, right column.  “It was previously assumed that IPP was synthesized exclusively from mevalonate by the so-called <<mevalonate  pathway>>.  However, more recent investigations have shown that in eubacteria, green algae, and plants, IPP is also synthesized by a different pathway, designated the 2-C-methyl-b-erythritol-4-phosphate (MEP) pathway.” Hugueney et al., para. [0010].  “In order to enhance isoprenoid production in Escherichia coli, the genes dxs (encoding DXP synthase), dxr (DXP reductoisomerase) and idi (IPP isomerase) have been overexpressed with good results for several of the above-mentioned isoprenoid products. Hugueney et al., para. [0017].
As such, it is known that both the MEP pathway and MVA pathway produce the same IPP terpene precursor.  “To increase the flux through the upstream MEP pathway, we targeted reported enzymatic bottlenecks (dxs, idi, ispD, and ispF) (gray) for overexpression by an operon (dxs-idi-ispDF) (21). To channel the overflow flux from the universal isoprenoid precursors, IPP and DMAPP, toward Taxol biosynthesis, we constructed a synthetic operon of downstream genes GGPP synthase.” Ajikumar et al., Fig. 1. 
“The MEP pathway is energetically balanced and thus overall more efficient in converting either glucose or glycerol to isoprenoids (fig. S11). Yet, during the past 10 years many attempts at engineering the MEP pathway in E. coli in order to increase the supply of the key precursors IPP and DMAPP for carotenoid (21, 35), sesquiterpenoid (16), and diterpenoid (17) overproduction met with limited success. This inefficiency was attributed to unknown regulatory effects associated specifically with the expression of the MEP pathway in E. coli.” Ajikumar et al., page 73, middle column. Ajikumar et al. teach methodology for overcoming such regulatory effects.  Ajikumar et al., Fig. S3, teach that a “Plasmid constructed with MEP pathway (dxs-idi-ispDF operon) and antibiotic resistance gene, kanamycin (Km)” was integrated into E. coli such that the E. coli host described by Ajikumar et al. has a vector encoding DXS as recited in claim 3.  The dxs, idi and ispDF genes were cloned from E. coli K12 MG1655.  Ajikumar et al., page 2.  “Both pathways [i.e. including the MEP pathway] were placed under the control of inducible promoters in order to control their relative gene expression.”  Ajikumar et al., page 70, left column.
Shaw et al. do not teach the E. coli host having a vector encoding 1-deoxyxylulose 5-phosphate synthase (DXS).  However, both Ajikumar et al. and Hugueney et al. teach the expression of MEP pathway enzymes including DXS wherein Ajikumar et al. in particular teach that the MEP pathway “is energetically balanced and thus overall more efficient in converting either glucose or glycerol to isoprenoids” as compared to the mevalonate pathway as shown in Fig. S11 of Ajikumar et al.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to substitute the expression of the mevalonate pathway encoded by plasmid pJBEI-2999 in the E. coli host cell taught by Shaw et al. with expression of MEP pathway enzymes including DXS as taught by Ajikumar et al. and Hugueney et al. since the MEP pathway has the advantage of being “energetically balanced and thus overall more efficient in converting either glucose or glycerol to isoprenoids.”
Regarding claim 6, “Comparison of the DXS proteins sequences from E. coli and V. vinifera indicated that the amino acid K284 and R306 in grapevine DXS correspond to K213 and K234 in the DXS from E.coli, respectively (FIG. 10). In order to assess the impact of MO- and GW-like mutations on the activity of a non-plant DXS, the mutations K213→N and the K234→C were introduced in the DXS protein of E. coli. The impacts of these mutations on the terpene biosynthetic capabilities of E. coli were subsequently investigated.” Hugueney et al., para. [0190].  “Example shows that the mutations introduced in the DXS from E. coli impact the monoterpene content in culture media (FIG. 5). In particular, the mutation K234→C in the DXS from E. coli leads to a greatly enhanced accumulation of terpenes in culture media. Therefore, the inventors conclude that non-plant DXS enzymes can be modified at the positions corresponding to K284 and R306 in the DXS proteins of grapevine, in order to improve DXS activity. Such improved DXS mutants may be used for the metabolic engineering of microorganisms, in order to enhance the production of isoprenoids of interest.” Hugueney et al., para. [0205].
Specifically, SEQ ID NO: 20 of Hugueney et al. is the described DXS from E. coli with mutation K234C.  As such, at the time of filing when replacing the mevalonate pathway encoded by plasmid pJBEI-2999 in the E. coli host cell taught by Shaw et al. with expression of MEP pathway enzymes including et al., the ordinarily skilled artisan would have been further motivated to utilize a gene encoding the genetically modified or substituted DXS taught by Hugueney et al. (SEQ ID NO: 20 of Hugueney et al.) since Hugueney et al. specifically teach that such DXS has advantageous properties over the non-substituted DXS including “greatly enhanced accumulation of terpenes in culture media.”  Further, it is noted that the modified DXS having SEQ ID NO: 20 of Hugueney et al. meets all of the features of claims 19 and 22 being over 99% identical to recited SEQ ID NO: 24 (recited SEQ ID NO: 24 and SEQ ID NO: 20 of Hugueney et al. are identical except for two mismatches).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19, 20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claim(s) recite(s) a genus of 1-deoxyxylulose-5-phsophate synthases (DXS) that include naturally-occurring DXS enzymes. This judicial exception is not integrated into a practical application because the claims do not recite any features that can be considered to be an application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recited any additional elements other than the DXS.
	The Claim Interpretation section and rejection under 35 U.S.C. 102(a)(1) over GenBank, Accession No. WP_113654933, 2018, www.ncbi.nlm.nih.gov, is incorporated herein by reference.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product 
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
	Here, the rejected claims are directed towards a composition of matter such that step 1 is yes.  For the reasons set forth in the Claim Interpretation section and rejection under 35 U.S.C. 102(a)(1) over GenBank WP_113654933, claims 19, 20 and 22 recite a genus of DXS enzymes that encompasses a natural-occurring DXS enzyme produced by a Pantoea species.  Since the rejected claims encompass a naturally-occurring product, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” 
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Here, claims 19, 20 and 22 do not recite any additional elements that may satisfy step 2A, prong two.  
Regarding Step 2B for claims 1-4 and 9, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Claims 19, 20 and 22, do not recite any additional elements other than the recited genus DXS enzymes that includes a natural product as discussed above.
The claims are directed towards ineligible subject matter for the reasons stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652